DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The allowed claim(s) is/are: 52, 56-58, 62-64, 68-69 and 71.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 52, 58, and 64 Paisal (US 20120224564 A1) a method for accessing a cell, comprising: (Referring to [Fig. 1] a terminal ME handovers from , a first RAT,  E-UTRAN to a second RAT, UTRAN/GERAN  (See Steps 1 through 15). The handover of the ME from the E-UTRAN to UTRAN/GERAN implies access of the E-UTRAN prior to the handover process and access of the UTRAN/GERAN post handover process.); receiving, by a terminal, a first message from a first base station, wherein a first cell of the first base station corresponds to a first radio access technology (RAT), wherein the first message comprises instruction information based on a second RAT standard, and wherein the instruction information based on the second RAT standard instructs the terminal to access a second cell corresponding to a second RAT to initiate a service, wherein the second cell includes a second base station(The ME receives a first message from a base station, source eNB, wherein the first message, HO from EUTRAN command, instructs the ME to access the UTRAN/GERAN (See [Fig. 1, Step(s) 14-15] The HO from EUTRAN Command that causes the ME in step 15 to tune UTRAN/GERAN. The HO from EUTRAN command is regarded as being based on a UTRAN/GERAN standard due to the fact that ME is able to access the UTRAN/GERAN cell based on reception/decoding of the command.); and accessing, by the terminal, the base station based on the first message, to initiate the service (As 
The method of Paisal differs from the method of claim 52, in that Paisal is silent on the following: (1) wherein the service is supported by the second RAT and is not supported by the first RAT, (2) wherein the second message is used to page the terminal in response to the terminal being in an idle mode, (3) wherein the second message is used to set up an evolved radio access bearer (E-RAB) in response to the terminal being in a connected mode, (4) wherein the first message comprises an identifier for the second cell corresponding to the second RAT (5) sending, by the terminal a measurement report of cells corresponding to the second RAT to the first base station, wherein the identifier for the second cell is selected based on the measurement report (6) wherein the second message is received by a receiver in the first base station from a core network, wherein the second message comprises first indication information, and the first indication information is used to instruct the terminal to access the second cell and (7) accessing by the terminal the second base station based on the identifier for the second cell included the first message.
Other prior art concerned with handover such as Wu (USPGPub No. 2017/0105156) for example discloses in [Par. 22] where handover is performed from a first RAT, LTE network, to a second network, 2G/3G, in order to initiate a service, circuit domain service, where the circuit domain service is not supported by the LTE network. However, Wu is silent on (2) wherein the second message is used to page the terminal in response to the terminal being in an idle mode, (3) wherein the second message is used to set up an evolved radio access bearer (E-RAB) in response to the terminal being in a connected mode, (4) wherein the first message comprises an identifier for the second cell corresponding to the second RAT (5) sending, by the terminal a measurement report of cells corresponding to the second RAT to the first base station, wherein the identifier for the second cell is selected based on the measurement report based on the identifier for the second cell included the first message, as arranged with the remaining elements of claim 52.
Mariner (USPGPub No. 2012/0263145) for example discloses a handover feature where a first message, handover command, comprises an inter-RAT cell identifier, CGI ( [0087]…In the last case, the indication may be provided in any RRC message such as the handover command for which the target cell is the small cell, or a re-establishment command, or in system information of the small cell. The indication may include information about cells for which associated offload area information may be acquired, such as PCI, range of PCI's, CSG, CSG ID, cell identity ( CGI), frequency, RAT, etc.). However, Mariner is silent on (2) wherein the second message is used to page the terminal in response to the terminal being in an idle mode, (3) wherein the second message is used to set up an evolved radio access bearer (E-RAB) in response to the terminal being in a connected mode, (4) wherein the first message comprises an identifier for the second cell corresponding to the second RAT (5) sending, by the terminal a measurement report of cells corresponding to the second RAT to the first base station, wherein the identifier for the second cell is selected based on the measurement report and (6) accessing by the terminal the second base station based on the identifier for the second cell included the first message, as arranged with the remaining elements of claim 52.
Park (USPGPub No. 20120320817) discloses where a message is used for handover is also used to setup a E-RAB in response to the terminal being in a connected mode (“ [0076] In E-UTRAN, network-controlled UE-assisted handovers may be performed in RRC -CONNECTED state. Part of the handover command comes from the target eNB and is transparently forwarded to the UE by the source eNB. To prepare the handover procedure, the source eNB passes all necessary information to the target eNB (e.g. E-RAB attributes and RRC context). …”). However, Park is silent on (1) wherein the service is supported by the second RAT and is not supported by the first RAT, (2) wherein the second message is used to page the terminal in response to the terminal being in an idle mode,  (4) wherein the first based on the identifier for the second cell included the first message, as arranged with the remaining elements of claim 52.
Thus claim 52 is regarded as allowable in view of the prior art of record. Independent claim(s) 58 and 64 recite substantially the same subject matter as claim 52 and are regarded as allowable for the same reasons provided with respect to claim 52. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476